
	
		III
		111th CONGRESS
		1st Session
		S. RES. 370
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2009
			Mr. McConnell (for
			 himself, Mr. Reid,
			 Mr. Nelson of Florida,
			 Mr. LeMieux, Mr. Akaka, Mr.
			 Alexander, Mr. Barrasso,
			 Mr. Baucus, Mr.
			 Bayh, Mr. Begich,
			 Mr. Bennet, Mr.
			 Bennett, Mr. Bingaman,
			 Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Burris,
			 Mr. Byrd, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Coburn, Mr.
			 Cochran, Ms. Collins,
			 Mr. Conrad, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 DeMint, Mr. Dodd,
			 Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Graham, Mr. Grassley,
			 Mr. Gregg, Mrs.
			 Hagan, Mr. Harkin,
			 Mr. Hatch, Mrs.
			 Hutchison, Mr. Inhofe,
			 Mr. Inouye, Mr.
			 Isakson, Mr. Johanns,
			 Mr. Johnson, Mr. Kaufman, Mr.
			 Kerry, Mr. Kirk,
			 Ms. Klobuchar, Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lugar, Mr.
			 McCain, Mrs. McCaskill,
			 Mr. Menendez, Mr. Merkley, Ms.
			 Mikulski, Ms. Murkowski,
			 Mrs. Murray, Mr. Nelson of Nebraska, Mr. Pryor, Mr.
			 Reed, Mr. Risch,
			 Mr. Roberts, Mr. Rockefeller, Mr.
			 Sanders, Mr. Schumer,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Tester, Mr. Thune,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, Mr. Wicker, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Paula F. Hawkins,
		  former United States Senator for the State of Florida.
	
	
		Whereas Paula F. Hawkins was a staunch consumer advocate
			 and served the citizens of the State of Florida on its Public Service
			 Commission for seven years, serving as its Chairman for three years;
		Whereas Paula F. Hawkins was instrumental in passing the
			 Missing Children's Assistance Act of 1984 and worked to help establish the
			 National Center for Missing and Exploited Children;
		Whereas Paula F. Hawkins served the people of Florida with
			 distinction for 6 years in the United States Senate: Now, therefore, be
			 it
		
	
		That the Senate has heard with
			 profound sorrow and deep regret the announcement of the death of the Honorable
			 Paula F. Hawkins, former member of the United States Senate.
		
	
		That the Secretary of the Senate
			 communicate these resolutions to the House of Representatives and transmit an
			 enrolled copy thereof to the family of the deceased.
		
	
		That when the Senate adjourns today,
			 it stand adjourned as a further mark of respect to the memory of the Honorable
			 Paula F. Hawkins.
		
